Title: Anonymous: Musings near a Cool Spring, 1756
From: Anonymous
To: 


Unsigned and undated, these verses have been copied into a Scrap Volume compiled by Pierre Eugène du Simitière. The latest event specifically mentioned is the building of Fort Allen in January 1756 (above, VI, 362–7), and the absence of any direct mention of Franklin’s English mission implies a date earlier than the summer of 1757 and presumably even before the decision of the Assembly to send him to England (Feb. 3, 1757). Probably the verses were written during his period of great popularity in the spring and summer of 1756. Richard Peters admitted to Thomas Penn in April that “even two thirds of the church are gone off … in favor of him and his Politicks,” and later described the escort given Franklin by the militia officers on his departure for Virginia (March 19) by saying that they had acted “as if he had been a member of the Royal Family or Majesty itself.” Franklin explained the situation to Collinson more simply. “The People happen to love me,” he wrote. “Perhaps that’s my Fault.” The unknown author of these verses was clearly one of those who loved him.
 
[1756?]
Musing near a Cool Spring

“A wit’s a feather and a cheif’s a rod
An honest man’s, the noblest work of God.” Pope


Dear patriot muse that honest man behold
Record his Acts in characters of gold.


Who plann’d the Scheme the Associates to unite?
Who wrote plain truth to bring that scheme to light?
Who bid Yon Academick structure rise?
“Behold the Man!” each lisping babe replies.
Who schemed Yon Hospital for the helpless poor?
And op’d to charitable use each folding door.
Our Countrys cause, what senator defends?
Void of all partial, or all private ends.
Who to his publick trust has firmly stood?
And built Fort Allen for his Countrys good.
Who form’d a Law our Forces to unite?
And diegn’d to execute that Law aright.
Who found out means our Treasury to supply?
Who would not suffer publick faith to die?

Who was the Man brave Braddock, did record?
“The only man that with him keep his word.”


‘Twas He, whose name, the good and just will sound,
While patriot deeds on faithful records stand.


Great thy reward for all thy Labours done,
And at the great Tribunal will be known.
There will thy Genius other worlds survey,
And there adore the glorious God of day.
There Bacon Newton will our F——lin greet.
And place him in his Electrisic seat.
‘Ore Uurope, Asia, Africk’s, science’d Fame,
The Royal Medal will exalt thy name;
Transfer the Palm by thy great genius won
And proudly own America’s great son.
If then thy sphere, to Electerise above,
Dart me one ray in pitty and in love
Oh! send thy influence, if permitted, send,
To guide my soul to my beloved Friend.

